[PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT            FILED
                             _________________________ U.S. COURT OF APPEALS
                                                                       ELEVENTH CIRCUIT
                                                                          DEC 04, 2007
                                     No. 05-14720
                                                                        THOMAS K. KAHN
                              _________________________
                                                                            CLERK

                          D.C. Docket No. 05-20708-CV-PCH


MARIA N. GARCIA,

                                                           Plaintiff-Appellant,
       versus

FEDERAL INSURANCE COMPANY,

                                                          Defendant-Appellee.

                              _________________________

                  Appeal from the United States District Court for the
                             Southern District of Florida
                            _________________________

                                    (December 4, 2007)

Before DUBINA, KRAVITCH and JOHN R. GIBSON,* Circuit Judges.

PER CURIAM:




       *Honorable John R. Gibson, United States Circuit Judge for the Eighth Circuit, sitting by
designation.
       Maria N. Garcia appeals from an order of the district court dismissing her

action against the Federal Insurance Company claiming that Federal’s

homeowner’s policy, insuring Laura Anderson, extended coverage to Garcia as

Anderson’s employee. The dispute over coverage began after Garcia struck and

seriously injured a pedestrian when her foot slipped off a worn brake pedal while

she was doing errands for Anderson in a car belonging to Anderson’s son-in-law.

The pedestrian sued Garcia for negligence. Garcia settled the lawsuit for

$7,000,000 and sought coverage from Federal, Anderson’s insurance carrier,

which denied her claim.1 She argues that she should be covered under the policy

because Anderson failed to maintain the brake pedal in proper condition.

       We set out the controlling issues in this case in our prior opinion, Garcia v.

Fed. Ins. Co., 473 F.3d 1131 (11th Cir. 2006) (per curiam), and concluded that we

could not proceed on issues of Florida law without state court guidance.

Accordingly, we certified two questions to the Florida Supreme Court: (1) “Is an

insurance policy that defines a covered person as ‘any other person with respect to

liability because of acts or omissions’ of the insured ambiguous?”, and (2) “Does

an insurance policy providing coverage for an additional insured ‘with respect to



       1
       A full presentation of the facts are available in our prior opinion, Garcia v. Fed. Ins. Co.,
473 F.3d 1131 (11th Cir. 2006) (per curiam).

                                                 2
liability because of acts or omissions’ of the named insured limit coverage to

instances in which the additional insured is vicariously liable for acts of the named

insured?” Id. at 1136.

      The Florida Supreme Court answered no and yes, respectively. In other

words, the policy is not ambiguous, and coverage for additional insureds (such as

Garcia) other than the named insured (in this case, Anderson) is limited to

instances in which the additional insured is vicariously liable for acts of the named

insured. Garcia v. Fed. Ins. Co., --- So.2d ----, 2007 WL 3101820, *1 (Fl. Oct.

25, 2007). Since Garcia was sued for her own negligence, not Anderson’s

negligence, she is not covered by the terms of the policy. Accordingly, the

judgment of the district court is AFFIRMED.




                                          3